DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument for claim 1, on pages 8 and 9, that Vidhani does not disclose performing masking based on a type of personal information, examiner disagrees.  Paragraph 20 specifically states “selection of a masking process is based on the type of content and its format” and is further supported by paragraphs 24, 25, 63 and 93 where each masking structure (“GMS”) can be associated with different content attributes (i.e. a name, address, account number, etc.) and the sensitivity of the attribute, the process for masking being dependent upon the assigned sensitivity.  Therefore, Vidhani discloses various types of personal information (paragraphs 19 and 63) and masking the content based upon the personal information, hence the argument is overcome and the previous rejection remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

1)	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2013/0272523 by McCorkindale et al., and further in view of U.S. patent application publication 2017/0180605 by Lim., and further in view of U.S. patent application publication 2016/0283729 by Vidhani et al.
2)	Regarding claim 1, McCorkindale teaches an image scanning apparatus (figure 1, item 102; an MFP with scanning component 104), the image scanning apparatus comprising: a memory (figure 1, item 108; a memory); an image sensor to scan a manuscript (paragraph 24; image may be obtained through scanning operation); and a processor (figure 1, item 106; a CPU) to: generate a scan image of a manuscript using a signal output from the image sensor (paragraph 27; scan image is generated [figure 5 for example]), perform a masking process for the personal information included in the generated scan image (figure 2, item 220; paragraph 48; sensitive information is encrypted in place or replaced with a glyph as detailed in paragraph 32), generate scan data including additional information for recovering the masked personal information and the masked scan image, and store the scan data in the memory (figure 2, item 234; MFP may store the generated scan data [paragraph 24], the “additional information” could be document ID information 144 [paragraphs 27] used for decryption [paragraph 37] or the glyph of paragraph 32 inserted into the generated scan data that can be used for retrieval of the personal information [paragraph 40]).
	McCorkindale does not specifically teach detecting a type of the manuscript based on a layout of the generated scan image, and determining that personal information is included in the generated scan image based on the type of the 
	Lim teaches detecting a type of the manuscript based on a layout of the generated scan image (paragraph 60; type of document is determined by detecting a name area at a particular position and a particular size [i.e. layout information]), and determining that personal information is included in the generated scan image based on the type of the manuscript (paragraph 61; personal information is detected based upon type of document).
	Note: The document type detection of Lim could modify the linguistic content analysis of McCorkindale (paragraph 43) to produce a system for identifying a particular area to target with the analysis.
	McCorkindale and Lim are combinable because they are both from the scanned image redaction field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine McCorkindale and Lim to add determinations based upon the type of document.  The motivation for doing so would have been for greater efficiency by targeting specific areas of a document for personal information (paragraph 10).  
	Vidhani teaches a type of the personal information includes at least one of a name, a registration number, a phone number, an address, an email address, a job title, 
	NOTE: paragraph 62 of Lim discloses multiple masking processes that could be applied dependent upon the data type as taught in Vidhani.
	McCorkindale and Vidhani are combinable because they are both from the image redaction field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine McCorkindale and Vidhani to add determination of a masking process based upon the type of information.  The motivation for doing so would have been because “data’s underlying implementation varies from one format to another” (paragraph 20).
Therefore it would have been obvious to combine McCorkindale with Lim and Vidhani to obtain the invention of claim 1.
3)	Regarding claim 2, McCorkindale teaches the image scanning apparatus of claim 1, wherein the additional information comprises at least one of the generated scan image, a partial image of the generated scan image corresponding to a masked area, text information corresponding to the masked area, or a storage address of the generated scan image (paragraph 32; generated image may have personal information encrypted in place or a glyph added [i.e. “partial images”] and certainly includes “the generated scan image” as a whole).

5)	Regarding claim 4, McCorkindale teaches the image scanning apparatus of claim 3, wherein the processor encrypts the additional information using the personal information (paragraph 32; personal information is encrypted, thus it is “used”).
6)	Regarding claim 5, McCorkindale teaches the image scanning apparatus of claim 1, wherein the processor: encrypts the scan data using the personal information, and stores the encrypted scan data in the memory (figure 1, item 108; paragraph 24; MFP can store redacted scan data and also store and transmit the redacted scan data to a server [paragraph 33]).
7)	Regarding claim 6, McCorkindale teaches the image scanning apparatus of claim 1, wherein the processor: confirms the types of personal information included in the generated scan image, sets a masking area on the scan image based on the confirmed types of personal information, and performs a masking process for the set masking area (figure 2, items 208 and 224; paragraphs 43 and 47; user can manually confirm personal information, automated process can also confirm types of personal information as disclosed).
8)	Regarding claim 7, McCorkindale teaches the image scanning apparatus of claim 1, further comprising: a display to display a preview image which corresponds to the 
9)	Regarding claim 8, McCorkindale teaches the image scanning apparatus of claim 7, wherein the display displays a user interface window including a first area for displaying theWO 2019/198882PCT/KR2018/00863518 preview image and a second area for selecting an option related to the masking (paragraph 47; user selects sensitive information to mask as well as setting a permission level, these selection options being a “second area” and scanned data of figure 5A being a preview image).
10)	Claims 9-15 are taught in the same manner as disclosed in the rejection of claims 1-7 above.
11)	Claim 16 is taught in the same manner as disclosed in the rejection of claim 1 above with the exception of: a non-transitory computer readable medium including instructions for scanning an image (McCorkindale paragraph 26; a processor in MFP 102).
12)	Claims 17-20 are taught in the same manner as disclosed in the rejection of claims 2-5 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672